Title: To George Washington from Timothy Pickering, 24 April 1784
From: Pickering, Timothy
To: Washington, George



Sir,
Philadelphia April 24. 1784

No opportunity having presented during the winter, of sending your barge to Potowmack; when last in New York I left fresh directions to find a conveyance by the first vessel bound to Alexandria. I have this moment received advice that such a conveyance is engaged. Captain Brothes has agreed to deliver the barge at Alexandria, to colonel Fitzgerald, for whom I left a letter, requesting him to pay the freight, and draw on me for the amount. Capt. Brothes’ owners live at Alexandria. He intended to sail from New-York about the 25th instant. I have the honour to be very respectfully Sir your most obedt servt

Timothy PickeringQ.M.G.

